DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. [US 10,141,093 B2.]
Inaba et al. discloses a reactor [figures 1-2B] comprising a coil and a loop-shaped magnetic core disposed extending inside and outside the coil, wherein the coil has two winding portions [2a, 2b] that are disposed laterally side-by-side, the magnetic core has two inner core portions [31] that are disposed inside the winding portions, and two outer core portions [32] that are disposed outside the winding portions and connect end portions of the two inner core portions, and the reactor further comprises:
- inner resin portions[600, 31c] disposed in a space between inner peripheral faces of the winding portions and the inner core portions; 
- end face intervening members [34 and 31t of 31c] disposed between end faces of the winding portions and the outer core portions; and 
- spacer piece [70] that are “integrated” with the end face intervening members and are disposed extending between mutually opposing inward faces of the two winding portions.

Inaba et al. discloses the instant claimed invention except for the specific of the spacer piece.
The spacer piece, when “integrated” with the end face intervening members, would obvious to extend between mutually opposing inward faces of the two winding portions for the purpose of providing insulation and/or providing spacing between the two winding portions.
	Regarding claim 2, the specific height of the spacer piece would have been an obvious design consideration for the purpose of improving support and/or insulation between the coil portions.
Regarding claims 3-4, Inaba et al. inherently discloses end faces of the winding portions have a rectangular shape in a view along an axial direction, and the winding portions are disposed such that long end sides of the rectangular shape of the end faces are the inward faces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837